                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF ILLINOIS

    DEANDRE BRADLEY,                                          )
                                                              )
                      Plaintiff,                              )
                                                              )
    vs.                                                       )             Case No. 19-cv-00752-SMY
                                                              )
                                                              )
    WEXFORD, INC.,                                            )
    JOHN DOE #1, and                                          )
    RON SKIDMORE,                                             )
                                                              )
                     Defendants.                              )

                                    MEMORANDUM AND ORDER

YANDLE, District Judge:

           Plaintiff Deandre Bradley is an inmate of the Illinois Department of Corrections (“IDOC”)

currently incarcerated at Menard Correctional Center (“Menard”). The instant case was severed

from Bradley v. Wexford, Inc., et al., Case No. 19-cv-00733-NJR on July 11, 2019. (Doc. 1). It

contains the claim designated as Count 10 in the original case, described as follows:

           Count 10:          Eighth Amendment deliberate indifference claim against Wexford,
                              John Doe #1, and Skidmore related to his wheelchair and seat
                              cushion issues.

This severed action also includes that portion of Plaintiff’s request for a Temporary Restraining

Order (“TRO”) and/or Preliminary Injunction pertaining to the claim at issue in Count 10. 1

Specifically, Plaintiff asks to be seen by a wheelchair specialist, to have a new wheelchair and

cushion purchased, and to “be fitted and prescribed a wheelchair.” (Docs. 2 and 3). Because




1
    Any other issues raised in Plaintiff’s request for a TRO and/or preliminary injunction remain in the original case.

                                                             1
Plaintiff seeks a TRO, the Court will consider this request without delay. Wheeler v. Wexford

Health Sources, Inc., 689 F.3d 680 (7th Cir. 2012).

       Plaintiff alleges that he is a paraplegic and cannot walk. He must use a wheelchair and

suffers from pressure sores. Plaintiff seeks a new wheelchair and seat cushion. He has advised

Menard officials of his needs and they have refused to accommodate him. His current wheelchair

is large and heavy and he is unable to propel it on his own. It is dangerous to his pre-existing

conditions which include hypertension and asthma. He needs a specialized seat cushion in his

wheelchair to prevent pain and pressure sores.

       A TRO is an order issued without notice to the party to be enjoined, and it may last no

more than fourteen (14) days. See Fed. R. Civ. P. 65(b)(2). It may issue without notice only if

“specific facts in an affidavit or a verified complaint clearly show that immediate or irreparable

injury, loss, or damage will result to the movant before the adverse party can be heard in

opposition.” Fed. R. Civ. P. 65(b)(1)(A). Such injunctive relief is also warranted “to prevent a

substantial risk of serious injury from ripening into actual harm.” Farmer v. Brennan, 511 U.S.

825, 845 (1994).

       Without expressing any opinion on the merits of Plaintiff’s claim for relief, the Court

concludes that a TRO is not warranted at this time. Plaintiff’s allegations do not set forth specific

facts demonstrating the likelihood of immediate or irreparable harm before Defendants can be

heard. Plaintiff has been provided with a wheelchair and a seat cushion. The fact that the

wheelchair and seat cushion may be inadequate does not suggest that there is a substantial risk of

serious injury that warrants a TRO. Accordingly, the request for TRO is denied without prejudice.

       Although Plaintiff specifically requested a TRO on this issue, it is apparent that, in the

alternative, he is seeking a preliminary injunction. The Court will defer ruling on Plaintiff’s



                                                 2
request for a preliminary injunction. As to his request for a preliminary injunction, Plaintiff is

reminded that, on July 11, 2019, the Court ordered Plaintiff to inform the Court, on or before

August 15, 2019, whether he wants to proceed with this severed action. (Doc. 5). Plaintiff is

ADVISED that the Court will not address his request for a preliminary injunction or screen the

case pursuant to 28 U.S.C. § 1915A until Plaintiff complies with this directive.

       ACCORDINGLY, IT IS HEREBY ORDERED that Plaintiff’s request for temporary

restraining order is DENIED, and the Court DEFERS ruling on the request for preliminary

injunction.

       Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of Court

and each opposing party informed of any change in his address; the Court will not independently

investigate his whereabouts. This shall be done in writing and not later than 7 days after a transfer

or other change in address occurs. Failure to comply with this order will cause a delay in the

transmission of court documents and may result in dismissal of this action for want of prosecution.

See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: July 12, 2019


                                                      s/ Staci M. Yandle_____
                                                      STACI M. YANDLE
                                                      United States District Judge




                                                 3
